Title: From John Adams to Daniel Roberdeau, 10 September 1779
From: Adams, John
To: Roberdeau, Daniel


     
      My dear Friend
      Braintree Septr. 10. 1779
     
     I have not the less Affection for you, not the less pleasing Remembrance of the social Hours at York Town, for not having written since my Departure. Whatever may be thought of it, I have been very busy, and about such Objects and in such scaenes, as left me no Heart to write, except upon necessary Business. If you have ever suspected that I have not thought of you often enough, you have no greater Complaint against me than my Wife and Children, and as I have been so happy as to make this matter up with them, I dont despair of succeeding with you. How does Mrs. Clymer and Miss Betsy, your son and Daughters. These I suppose are grown beyond my Knowledge. I am sure my own Children are in a manner. I shall see them all I hope some time or other. But whether I do or not I wish them all the Prosperity, that you can reasonably desire for them. My affectionate Respects to them all.
     But above all I wish you Joy of your happy Marriage, since I left you and desire you would present my best Respects to Mrs. Roberdeau.
     These pleasing Family scaenes make me forget, the turbulent political ones in which, We have both been tossed. I think however that the worst is past, and this is a Consolation for all.
     As you Speak French, so well, you will of Course have much Conversation with the Chevalier de La Luzerne and Mr. Marbois. I should be obliged to you, if you will present my Compliments to them. If I am not much deceived you will find them worthy of their Places, and of particular Respect. They will neither propagate Irreligion nor Immorality, nor Corruption, nor Servility nor bad Policy—unless they should be changed.
     
     
      I am with great Esteem and Respect, sir your Frd & most obedient sert
     
    